Exhibit 10.1

 

LOGO [g497483g68u02.gif]

November 13, 2017

Christopher Dawson

Dear Christopher

Sunrun, Inc. (the “Company”) is pleased to offer you the exempt position of
Chief Operating Officer, reporting to our chief executive officer, Lynn Jurich.
This position is located in San Francisco, CA. Your first day of employment
(“Start Date”) will be approximately December 6, 2017. This date is subject to
change based upon agreement between you and the Company. You recognize that
Sunrun is a quickly growing and evolving organization, and as such the Company
may periodically change your position, duties, and work location, as it deems
appropriate.

BASE COMPENSATION

Your starting base would be $350,000 annually, less applicable payroll
deductions and withholdings. You will be paid bi-weekly.

INCENTIVE

You will be eligible for an annual incentive target of 75% of your base salary.
Incentives are discretionary, and depend on both Company performance and your
individual performance. An incentive is pro-rated for the year in which you are
hired. You must begin employment before October 1, 2017 to be eligible for the
2017 bonus plan. Incentive plans are reviewed annually and may change over time.

STOCK

Upon commencement of employment, the Company will recommend to the Board of
Directors that you be granted 250,000 Restricted Stock Units (RSUs). The units
will vest over four years, commencing on the day the Board of Directors approves
your grant (the “Vesting Commencement Date”), with twenty-five percent (25%) of
such units vesting on the one-year anniversary of your Vesting Commencement
Date, and the remaining units vesting in equal quarterly installments
thereafter (e.g., on the three month anniversary of your Vesting Commencement
Date), contingent upon your continuous employment at the Company through each
such date. The RSUs will be subject to the terms and conditions applicable
to RSUs awarded under the Company’s 2015 Equity Incentive Plan (the “2015
Plan”), as described in the 2015 Plan and the applicable 2015 RSU Award
Agreement.

In addition, upon commencement of employment, the Company will recommend to the
Board of Directors that you be granted options (“the Option”) to purchase
500,000 shares of Sunrun common stock. The shares subject to the Option will
vest over four years, commencing on the day the Board of Directors approves your
grant (the “Vesting Commencement Date”), with twenty-five percent (25%) of such
shares vesting on the one-year anniversary of your Vesting Commencement Date,
and the remaining shares vesting in equal monthly installments thereafter
contingent upon your continuous employment at the Company through each such
date. The shares subject to the Option will be subject to the terms and
conditions applicable to shares awarded under the Company’s 2015 Equity
Incentive Plan, as described in the 2015 Plan and the applicable 2015 Option
Award Agreement.



--------------------------------------------------------------------------------

LOGO [g497483g68u02.gif]

 

BENEFITS

As a regular full-time employee of Sunrun Inc., you will be eligible to
participate in a number of Company-sponsored benefits beginning the first of the
month following your Start Date. Please see the separate Benefits Summary for
information. Sunrun may modify compensation and benefits periodically, including
canceling benefits or changing providers.

KEY EMPLOYEE CHANGE IN CONTROL AND SEVERANCE PLAN

You will be eligible to participate in the Company’s “Key Employee Change in
Control and Severance Plan.” Details will be provided to you separately along
with the Summary Plan Description (“SPD”).

THE SUNRUN FREEDOM POLICY

The Sunrun Freedom Policy provides regular, full-time employees whose position
is at or above the director level with an opportunity to take paid days out of
the office limited only by your manager’s approval and your judgment that you
will timely complete your job assignments and achieve your performance goals.
Details on the Company’s Freedom Policy can be found in the Employee Guidebook.
The Company may modify benefits, including but not limited to the Sunrun Freedom
Policy, from time to time as it deems necessary.

OTHER TERMS OF EMPLOYMENT

You agree not to engage in any other employment, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment (whether full-time or
part-time), nor will you engage in any other activities that conflict with your
obligations to the Company without the prior written permission of the Company.

Employment with the Company is for no specific period of time. Your employment
with the Company is “at will,” meaning that either you or the Company may
terminate your employment at any time for any reason. Although the Company may
change your job duties, title, compensation and benefits, as well as its
personnel policies and procedures, the “at will” nature of your employment may
only be changed in a written agreement signed by you and a duly authorized
officer of the Company (other than you).

Sunrun extends this offer to you based upon your knowledge, background,
experience, skills and abilities. You must not disclose or use confidential
information or trade secrets of a current or prior employer while working for
Sunrun. Do not bring to Sunrun any business records or materials from a current
or prior employer. By signing this letter agreement, you promise the Company
that you have no contractual obligations with a former employer, such as a
non-compete or confidentiality agreement that would prohibit you from performing
your duties for the Company.

In addition to this letter, to accept this offer of employment you must:
(1) complete and sign the Company’s employment application, (2) successfully
complete pre-employment screening, and (3) sign the Company’s Confidentiality,
Inventions Assignment, and Arbitration Agreement. If you accept this offer, be
prepared on your first day of work to provide proof of your eligibility to work
in the United States. This letter, together with your executed Confidentiality,
Inventions Assignment, and Arbitration Agreement, will form the complete and
exclusive statement of your employment agreement with Sunrun. The employment
terms in this letter supersede any other agreements or promises made to you by
anyone, whether oral or written.



--------------------------------------------------------------------------------

LOGO [g497483g68u02.gif]

 

In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that (i) any and all disputes
between you and the Company shall be fully and finally resolved by binding
arbitration, (ii) you are waiving any and all rights to a jury trial but all
court remedies will be available in arbitration, (iii) all disputes shall be
resolved by a neutral arbitrator who shall issue a written opinion, (iv) the
arbitration shall provide for adequate discovery, and (v) the Company shall pay
all the arbitration fees, except an amount equal to the filing fees you would
have paid had you filed a complaint in a court of law. Please note that we must
receive your signed Confidentiality Agreement before your first day of
employment.

Please sign this letter, and return it to me by November 17, 2017, if you wish
to accept employment at Sunrun under the terms described above. We look forward
to you joining the Sunrun team!

 

Sincerely,      

/s/ Lynn Jurich

     

November 28, 2017

Lynn Jurich       Date Chief Executive Officer      

/s/ Chad Herring

     

November 28, 2017

Chad Herring       Date Vice President, Talent       ACCEPTED:      

/s/ Christopher Dawson

     

November 27, 2017

Christopher Dawson       Date